DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments filed 1 March 2021 have overcome the rejections of 2 December 2020 because the variables are now defined and the examiner’s amendment addresses claims 30-33.  In claim 26 the compound of the prior art is lined out.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Lowen on 12 May 2021.
The application is amended as follows:
Claim 30, line 3: amend the language “claim 27” to --claim 27, wherein the disease mediated by a HDAC enzyme is colorectal cancer--. 
Claim 31, line 3: amend the language “claim 28” to --claim 28, wherein the disease mediated by a HDAC enzyme is colorectal cancer--. 
Cancel claims 32 and 33.
Allowable Subject Matter
Claims 18-31 are allowed.
The following is an examiner’s statement of reasons for allowance: BENELKEBIR (Bioorganic and Medicinal Chemistry, 2011, 19, 3650-3658) describes compound 4 (page 3652, figure 2).  Since this compound has been eliminated from claim 26 it is not prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699